department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n contact person telephone number identification_number number release date date date uil employer_identification_number legend a b x y z gg dear ------------------- this letter is in response to your request seeking approval of a modification of a set-aside of funds in the amount dollar_figuregg under sec_4942 of the internal_revenue_code for the taxable_year ended x facts previously the internal_revenue_service issued a determination_letter recognizing a as an organization described in sec_501 of the internal_revenue_code and as a private_foundation under sec_509 of the code a was also classified as a private_operating_foundation a operates a facility for housing for the aged and needy a previously sought to set_aside dollar_figuregg to purchase a piece of real_estate in order to build a new residential facility for housing for the aged and needy on z the internal_revenue_service approved this set-aside for the year ended x to purchase land for this facility before y a informed us that it wished to modify this set-aside because construction of a new residential facility has become economically impractical due to the unanticipated increased costs of constructing such a facility also a will no longer operate residential housing for the aged and needy a now wishes to spend the funds set-aside for housing subsidies for the aged and needy no later than y a has sent us details of the proposed housing subsidy program also a’s board_of trustees will amend its articles of incorporation articles to reflect this change in purpose a has sent us a copy of the proposed amendment to its articles specifically a will spend the funds set-aside as follows in the following priority to cover any expenses_incurred with transitioning the activities of a from providing direct housing to subsidizing expenses for its existing tenants to move to new apartments to the extent any funds are remaining after step the balance will be distributed to a donor_advised_fund of b a public charity exempt under sec_501 of the code in which deductions are allowed under sec_170 to be used for the purpose of providing housing for the needy and aged ruling requested a set-aside of funds in the amount dollar_figuregg under sec_53 a - b of the foundation and similar excise_taxes regulations for the purposes described above will be treated as a qualifying_distribution under sec_4942 of the code for the taxable_year ended x law sec_4942 of the code imposes a tax on the undistributed_income_of_a_private_foundation which has not been distributed before the first day of the second or any succeeding taxable_year following such taxable_year if such day falls within the taxable_period sec_4942 of the code defines undistributed_income as the amount by which the distributable_amount for such taxable_year exceeds qualifying distributions made before such time out of such distributable_amount sec_4942 of the code defines the term distributable_amount as an amount equal to the sum of the minimum_investment_return as adjusted reduced by the sum of the taxes imposed on such private_foundation under subtitle a and sec_4940 sec_4942 defines minimum_investment_return for any private_foundation for any taxable_year as five percent of the aggregate fair_market_value of all assets of the foundation other than those which are used directly in carrying on the foundation's exempt_purpose over any acquisition_indebtedness with respect to such assets sec_4942 defines qualifying_distribution as any amount_paid for tax exempt purposes as defined in sec_170 of the code sec_4942 provides that an amount set-aside for an approved purpose may be treated as a qualifying_distribution sec_4942 of the code provides that an amount set-aside for a specific project may be treated as a qualifying_distribution if at the time of the set-aside the foundation establishes to the satisfaction of the secretary that the amount will be paid for the specific project within five years and the project is one which can be better accomplished by such set-aside rather than by immediate payment of funds the suitability test sec_53_4942_a_-3 of the regulations provides that the suitability test is satisfied if the foundation establishes that the specific project is one in which relatively long-term grants or expenditures must be made in order to assure the continuity of particular charitable projects or program-related investments the regulation cites as an example of a suitable project a plan to fund a specific research program that is of such magnitude as to require an accumulation of funds before beginning the research even though not all of the details of the program have been finalized analysis we had previously ruled that a met the suitability test described in sec_4942 of the code and sec_53_4942_a_-3 of the regulations however due to economic reasons it became impractical for a to use the funds set_aside for the purposes described in the previous ruling therefore a has informed the internal_revenue_service that it now wishes to achieve similar charitable activities by spending the funds set-aside for housing subsidies for the aged and needy and distributing the remaining balance of the funds to a donor_advised_fund of b a public charity exempt under sec_501 of the code in which deductions are allowed under sec_170 these funds will be spent no later than y accordingly a continues to meet the suitability test of sec_53_4942_a_-3 of the regulations ruling a set-aside of funds in the amount dollar_figuregg under sec_53 a - b of the regulations for the purposes described above will be treated as a qualifying_distribution under sec_4942 of the code for the taxable_year ended x this ruling is based on the understanding there will be no material changes in the facts upon which it is based this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described this ruling is directed only to the organization that requested it sec_6110 of the code provides it may not be used or cited by others as precedent this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative lawrence m brauer acting manager exempt_organizations technical group sincerely enclosure notice
